t c memo united_states tax_court west covina motors inc petitioner v commissioner of internal revenue respondent docket no filed date steven ray mather for petitioner alan cooper for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure deficiency for respondent also determined a dollar_figure accuracy-related_penalty under section for and a dollar_figure penalty for after concessions we are left to decide five issues we first decide whether petitioner may deduct legal expenses it incurred in the bankruptcy of its landlord hassen imports partnership hip for and the years at issue we find that petitioner may not deduct these expenses the second issue is whether petitioner may deduct legal expenses related to the purchase of clippinger chevrolet clippinger for the years at issue we find that it may not the third issue is whether petitioner may deduct dollar_figure in miscellaneous legal expenses for we find that petitioner is not entitled to the deduction the fourth issue is whether petitioner is entitled to claim cost_of_goods_sold attributable to the write-down of inventory for the years at issue we find that petitioner is not entitled to such costs the final issue is whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years at issue we find that petitioner is liable for the penalties all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties resolved issues relating to the deductibility of management fees imputed_interest employee_benefits expenses transit expenses and prepaid expenses resulting in an dollar_figure net increase in taxable_income for and a dollar_figure increase for other issues are computational in addition we find no merit to petitioner’s racial profiling argument findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner is a california corporation with its principal_place_of_business in west covina california zaid alhassen mr alhassen owned percent of the stock in petitioner which operated a dodge dealership legal fees incurred in the hip bankruptcy mr alhassen and his two brothers owned percent of hassen holding co the parent and owner of hassen imports inc hassen imports inc was a 1-percent general_partner of hip petitioner’s landlord which owned and leased to petitioner the site of the dodge dealership west covina property hip filed for chapter bankruptcy in date to prevent foreclosure of the west covina property the mortgagor bank expressed its intent to toss out petitioner from the property during the bankruptcy proceeding the leases between petitioner and hip provide however that a foreclosing mortgagor is deemed to have assumed and agreed to carry out the covenants and obligations of the leases mr alhassen signed these leases as the representative for both petitioner and hip petitioner participated in hip’s bankruptcy reorganization and was able to expand its business to two additional parcels of land that hip acquired as a result of the reorganization petitioner directly paid dollar_figure of bankruptcy-related fees in and dollar_figure in petitioner reimbursed hip for dollar_figure of bankruptcy- related fees in and dollar_figure in petitioner claimed these fees as deductions on its returns for the respective years legal fees incurred in the clippinger acquisition in an unrelated transaction mr alhassen entered into an agreement to purchase purchase agreement the assets of clippinger an established new car dealership in covina california mr alhassen assigned the purchase rights to petitioner who consummated the purchase agreement with clippinger in date petitioner acquired clippinger’s inventory of new and used automobiles automobile parts and accessories new automobile deposits fixed assets including shop equipment and machinery and intangible assets including goodwill and trademark rights escrow documents list the clippinger purchase_price as dollar_figure the purchase agreement assigned specific dollar values to the assets as follows dollar_figure to fixed assets dollar_figure to miscellaneous assets and dollar_figure to goodwill and other intangible assets clippinger also required petitioner to assume clippinger’s legal fees for structuring a seller-financing arrangement when petitioner was unable to proceed with the transaction on a cash_basis petitioner paid dollar_figure in fees to clippinger’s counsel in for preparing multiple loan documents and lease agreements and petitioner incurred dollar_figure of legal fees in and dollar_figure in for its own representation in the clippinger acquisition petitioner claimed all these fees including those paid to clippinger’s counsel on its returns for the respective years the parties also dispute whether dollar_figure of miscellaneous legal expenses may be deducted for inventory write-down respondent also challenges petitioner’s method of writing down inventory petitioner assigned a stock number to each new and used automobile in its inventory petitioner referenced the stock number in records comparing the cost and the market_value of each automobile for purposes of determining the proper write- down if any petitioner did not include however complete information concerning the year make and model for several automobiles in these records nor did these records indicate the condition mileage or equipment options of any of the automobiles petitioner’s accountants estimated market_value based on the kelly blue_book average wholesale prices without reference to the actual condition mileage or equipment options of any of the automobiles respondent originally disallowed dollar_figure in miscellaneous legal fees but conceded that petitioner had substantiated and was entitled to claim dollar_figure the parties stipulated that it is industry custom to use the lower_of_cost_or_market method of inventory_valuation under which items are valued at the lower_of_cost_or_market value this method usually results in an adjustment to inventory by means of a write-down of inventory to market_value petitioner’s write-down calculations show that the inventory write-down should have been dollar_figure for and dollar_figure for petitioner recorded the inventory write-down adjustment for the years at issue however as a trial balance_sheet item titled uv res for writedown petitioner offset dollar_figure against a reserve for each of the years at issue rather than using the write-down amounts from its records petitioner’s ending inventory for consisted of automobiles of which had been listed in petitioner’s ending inventory for petitioner did not adjust the cost of these automobiles at the beginning of by the write-down taken at the end of resulting in a dollar_figure overstatement of inventory write-down in petitioner timely filed its federal_income_tax returns for the years at issue respondent examined petitioner’s returns and issued a deficiency_notice disallowing various deductions and cost_of_goods_sold the amounts still in dispute include legal fees incurred in the hip bankruptcy in the clippinger acquisition and for other legal expenses as well as the cost_of_goods_sold attributable to inventory write-down i character of legal fees opinion we are asked to decide whether petitioner is entitled to deduct various legal expenses as ordinary and necessary business_expenses under sec_162 or must capitalize them under sec_263 it is well established that attorney’s fees that are paid as ordinary and necessary expenses may be deductible see 8_tc_130 no deduction is allowed however for attorney’s fees that are considered capital expenditures sec_263 397_us_572 flint v commissioner tcmemo_1991_405 the parties agree that the legal expenses at issue here must be analyzed under the origin of the claim doctrine see 86_tc_190 courts apply the origin_of_the_claim_test to determine whether expenses are deductible under sec_162 or subject_to capitalization under sec_263 woodward v commissioner supra 372_us_39 the substance of the underlying claim or the nature of the transaction out of which the expenditure in controversy arose governs whether the item is a deductible expense or a capital_expenditure regardless of the payor’s motives or the consequences resulting from the failure to defeat the claim see woodward v commissioner supra pincite 539_f2d_929 3d cir 473_f2d_1217 7th cir 427_f2d_429 7th cir this test requires examination of all the facts and events underlying the claim and each case turns on its special facts 59_tc_708 ii legal fees incurred in the hip bankruptcy against this background we address whether the legal fees petitioner incurred must be capitalized or are currently deductible first we address the legal fees petitioner paid to defend hip in the bankruptcy reorganization respondent determined that the bankruptcy-related legal fees were ordinary and necessary expenses of petitioner but nevertheless were not deductible because they were rooted in the defense of title petitioner argues that these expenses were paid to stave off its extinction and are therefore deductible we agree with respondent legal expenses_incurred to defend claims that would injure or destroy a business are ordinary and necessary expenses 320_us_467 the expenses_incurred in defending legal_title however are not deductible and must be capitalized duntley v commissioner tcmemo_1987_579 sec_1_263_a_-2 income_tax regs we have held that legal expenses_incurred in defending or postponing foreclosure actions must be capitalized because they are actions in defense of title flint v commissioner supra boyajian v commissioner tcmemo_1970_78 we see no difference where a tenant as here takes the highly unusual action of paying expenses to defend its landlord’s title a taxpayer may not deduct the expenses of another as a general_rule see 308_us_488 we have recognized a narrow exception where the original obligor is unable to make payment and the taxpayer satisfies the obligation to protect its own business interests see 115_tc_172 and cases cited thereat 48_tc_679 the adverse consequences for the payor taxpayer’s business must be direct and proximate however as demonstrated by the impact on the payor’s business of an obligor’s inability to meet its obligations hood v commissioner supra pincite here there is no suggestion that hip was unable to pay the bankruptcy-related legal fees in fact hip had paid some of the fees and petitioner reimbursed hip accordingly we conclude that petitioner may not deduct these expenses because the benefits to petitioner are not as direct and proximate as required for the narrow exception set out in lohrke iii legal fees incurred in the clippinger acquisition we now turn to the legal fees petitioner incurred to acquire clippinger respondent argues that the dollar_figure of legal expenses in and the dollar_figure of legal expenses in are capital expenditures because petitioner incurred them while acquiring a capital_asset petitioner counters that these fees are deductible because they relate to inventory which turns over every to days and does not provide significant benefit beyond a taxable_year petitioner further argues that these fees were either directly linked to physical inventory and inventory financing or were related to the clippinger purchase in which to percent of the purchase_price was attributable to inventory we agree with respondent that the expenses_incurred in the clippinger acquisition are not deductible because they constitute capital expenditures it is well settled that legal expenses_incurred in the acquisition or disposition of a capital_asset are capital expenditures woodward v commissioner u s pincite moreover we find petitioner’s argument that most of the clippinger purchase_price represented automobile inventory conflicts with the evidence in the record escrow documents list the clippinger purchase_price at dollar_figure and removing the amounts allocated in the purchase agreement to non-inventory item sec_5 leaves less than dollar_figure ie less than percent of the purchase_price allocated to clippinger’s inventory and other assets we find mr alhassen’s uncorroborated testimony the amount representing non-inventory items includes dollar_figure for legal fees paid to clippinger’s counsel dollar_figure for fixed assets dollar_figure for miscellaneous assets and dollar_figure for goodwill and intangible assets concerning the portion of the purchase_price allocated to inventory insufficient to overcome the information found in the escrow documents and purchase agreement we are not required to nor do we in this instance accept the self-serving testimony of interested parties without probative corroboration see 87_tc_74 yang v commissioner tcmemo_2000_263 in addition petitioner’s records contradict its position that inventory turned over every to days a sec_35 of the automobiles included in the year-end inventory were also listed in the year-end inventory we conclude that the acquisition-related legal fees are not deductible as ordinary and necessary business_expenses iv miscellaneous legal fees respondent also disallowed dollar_figure of miscellaneous legal fees for petitioner has not provided the court with any information regarding these miscellaneous legal fees accordingly we find that petitioner is not entitled to deduct these fees petitioner also failed to provide invoices or records for the acquisition-related legal services indicating that these services related specifically to physical inventory or inventory financing nor did we find the accountant’s testimony credible as to this issue v cost_of_goods_sold related to the write-down of inventory we now turn to petitioner’s method_of_accounting for inventory write-down respondent disallowed dollar_figure of cost of sales expenses related to inventory write-down for the years at issue respondent argues that petitioner both failed to substantiate the write-downs and violated the regulations under sec_471 by using a reserve amount petitioner argues that its accounting complied with industry standards and the write- downs should be allowed we disagree with petitioner a taxpayer is required to use a method_of_accounting for inventory that clearly reflects the taxpayer’s income sec_471 best auto sales inc v commissioner tcmemo_2002_297 affd 90_fedappx_388 11th cir the taxpayer has a heavy burden of proving that the commissioner’s determination is plainly arbitrary and constitutes an abuse_of_discretion if the commissioner determines that the taxpayer’s method_of_accounting for inventory under sec_471 is improper 439_us_522 a taxpayer using the lower_of_cost_or_market method of valuing inventory may write-down a decline in the value of merchandise from its cost to a lower market_value in the year in which the decline occurs even though the goods have not been 7petitioner also argued that the inventory write-down had no taxable effect we find this argument to be without merit sold sec_471 sec_1_471-2 income_tax regs this is referred to as an inventory write-down if the market_value of the inventory at the end of the year is lower than its cost the taxpayer writes down the basis of the inventory to the lower market_value thereby reducing gross_income thor power tool co v commissioner supra pincite sec_1_471-4 income_tax regs deducting a reserve for price changes from the inventory or writing down inventory based on mere estimates however is not allowable sec_1_471-2 income_tax regs further we will not disturb the commissioner’s determination disallowing a taxpayers’s write-downs without objective evidence substantiating an item-by-item comparison of cost-to-market value see thor power tool co v commissioner supra pincite import specialties inc v commissioner tcmemo_1982_41 petitioner’s accountant determined market_value for write- down purposes as the wholesale kelly blue_book value with the assumption that the automobiles were in average condition petitioner’s accountant testified that it is necessary to know the make model and year of the automobile as well as the automobile’s condition mileage and equipment options to determine the kelly blue_book value yet petitioner’s write-down we acknowledge than an official guide for used automobiles may be used to determine the market_value for write-down purposes 60_tc_884 records do not include complete information petitioner’s records lack the make model and year of several automobiles and do not include the mileage condition or options of any automobiles petitioner argues that this method is the industry standard and any differences between the method used and a more detailed analysis would have been immaterial we are not persuaded given the incomplete write-down records and absence of any corroborating evidence to support the estimated kelly blue_book values in addition petitioner did not then use its write-down calculations of dollar_figure in and dollar_figure in to determine its cost_of_goods_sold rather petitioner violated the regulations when it substituted a reserve amount of dollar_figure as the write-down for both years see sec_1 f income_tax regs we find that petitioner did not adequately substantiate the inventory write-downs and relied on a reserve in violation of the sec_471 regulations we also find that petitioner failed to prove that the commissioner’s determination was arbitrary and an abuse_of_discretion accordingly we sustain respondent’s determination as to this issue vi sec_6662 penalties we next address whether petitioner is liable for the accuracy-related_penalties under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose a penalty see 116_tc_438 respondent determined that petitioner was liable for substantial understatements of income_tax under sec_6662 for the years at issue a taxpayer is liable for an accuracy-related_penalty of percent of any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax see sec_6662 and b sec_1_6662-2 income_tax regs there is a substantial_understatement_of_income_tax if the understatement amount exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioner reported income_tax of zero for the years at issue and reported negative taxable_income of dollar_figure for taxable_year and zero taxable_income for respondent has met his burden of production because the adjustments related respondent determined in the alternative that petitioner was liable for accuracy-related_penalties for negligence or disregard of rules or regulations under sec_6662 for the years at issue because respondent has proven that petitioner substantially understated its income_tax for the years at issue we need not consider whether petitioner was negligent or disregarded rules or regulations to the conceded issues alone are sufficient to meet the threshold amounts under sec_6662dollar_figure petitioner urges us to waive the sec_6662 penalties for three reasons first petitioner claims there was substantial_authority for the positions taken on its tax returns next petitioner argues it provided adequate_disclosure of the relevant facts affecting its tax treatment of the items on the returns finally petitioner claims to have reasonable_cause for its positions on the returns while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisionsdollar_figure higbee v commissioner supra pincite we address these arguments in turn a substantial_authority for positions taken substantial_authority for the tax treatment of an item exists only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions see 939_f2d_874 9th cir affg in part and revg in part see supra note petitioner presented no evidence concerning the issues of reasonable_cause substantial_authority or disclosure and reasonable basis in relation to its positions for the conceded issues and did not carry its burden as to these issues see supra note tcmemo_1989_390 sec_1_6662-4 income_tax regs the weight of an authority depends on its source persuasiveness and relevance sec_1_6662-4 income_tax regs the weight of authority consistently favored respondent we found no merit to petitioner’s arguments concerning the deductibility of the attorney’s fees in addition petitioner’s position regarding the inventory write-down explicitly contradicts the relevant income_tax regulations sec_1_471-2 income_tax regs accordingly we find that the substantial_authority exception does not apply b disclosure of a position and reasonable basis for treatment we now address whether petitioner adequately disclosed its position no accuracy-related_penalty may be imposed for a substantial_understatement_of_income_tax when the taxpayer adequately discloses the relevant facts affecting the tax treatment of an item and there existed a reasonable basi sec_12 for the treatment of that item sec_6662 sec_1 e income_tax regs a taxpayer may make adequate_disclosure a return position generally has a reasonable basis if it is reasonably based on one or more of the following authorities among others the internal_revenue_code and other statutory provisions proposed temporary and final regulations construing the statutes court cases and congressional intent as reflected in committee reports sec_1_6662-4 income_tax regs the reasonable basis standard is not satisfied by a return position that is merely arguable or is merely a colorable claim sec_1_6662-3 income_tax regs if the taxpayer provides sufficient information on the return to enable the commissioner to identify the potential controversy schirmer v commissioner 89_tc_277 merely claiming the loss without further explanation however is insufficient to alert the commissioner to the controversial nature of a loss claimed on the tax_return mcconnell v commissioner tcmemo_2008_167 citing robnett v commissioner t c memo petitioner did not provide sufficient facts to supply respondent with actual or constructive knowledge of the tax treatment of the disputed items see robnett v commissioner supra the returns do not mention petitioner’s inventory write- down method or that petitioner deducted legal fees related to hip’s bankruptcy and the clippinger purchase we find that petitioner did not adequately disclose its position and the adequate_disclosure exception does not apply c reasonable_cause we now address whether petitioner had reasonable_cause the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioner argues that it is not liable for the accuracy- related penalties because it relied upon the advice of its accountant concerning the tax treatment of the disputed items reliance on the advice of a competent adviser can be a defense to the accuracy-related_penalty 469_us_241 118_f3d_184 4th cir affg tcmemo_1996_167 sec_1_6664-4 income_tax regs reliance must be reasonable in good_faith and based upon full disclosure however 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 88_tc_654 petitioner has not shown that it supplied its accountant with all the correct and necessary information needed to establish its position that its error in underreporting was the result of the preparer’s mistake or that it discussed the tax treatment of the legal fee deductions with its accountant before filing the returns after considering all of the facts and circumstances we find that petitioner has not established that it had reasonable_cause and acted in good_faith with respect to the substantial understatements of income_tax accordingly we sustain respondent’s determination regarding the accuracy-related_penalties for the years at issue vii conclusion in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
